NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JUNIPER NETWORKS, INC.,
Plocintiff-Appellant, '
V.
ALTITUDE CAPITAL PARTNERS, L.P. AND
SECURITY RESEARCH I'IOLDINGS, LLC,
Defendcmts-Cr0ss Appellants. -
2011-1418, -1463 `
Appeals from the United States District Court for the
N0rthern District of California in case no. 09-CV-3449,
Judge Jeffrey S. White.
ON MOTION
ORDER
Jun.iper NetWorks, Inc. moves to reform the caption to
designate it as the appellant Altitude Capital Partners,
L.P. et al.'s (Altitude Capital) moves for an extension of
time to file its brief.
Upon review of the papers submitted, it appears that
A1titude Capital's cross-appeal may be seeking review of a
judgment in the favor of the defendants and that the

JUN1PER NETWORKS V. ALTITUDE CAPITAL 2
defendants could argue as an alternative ground for
affirmance of the dismissal judgment that the district
court could have dismissed the action for lack of personal
jurisdiction A cross-appeal may only be filed "When a
party seeks to enlarge its own rights under the judgment
or to lessen the rights of its adversary under the judg-
ment." Bo:iley v. Dart Con,tarlner Corp., 292 F.3d 1360,
1362 (Fed. Cir. 2002). "A party may cross-appeal if ad-
versely affected by the appealed judgment in some par-
ticular which it seeks to have modiEed." TypeRight
Keyboo:rd Corp. v. Micr0soft C0rp., 374 F.3d 1151, 1156-57
(Fed. Cir. 2004). See also Aventis Pharm,a S.A. v. Hospira,
In,c., 637 F.3d 1341 (Fed. Cir. 2011) (dismissing improper
cross-appeal).
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motions are granted. The revised official cap-
tion is reflected above.
(2) A_ltitude Capital is directed to show cause, within
14 days of the date of filing of this order, why its cross-
appeal should not be dismissed for lack of jurisdiction
Juniper Networks may also respond within that time
The briefing schedule is stayed, pending this court's
receipt of any responses and the court's consideration of
the papers submitted.
FoR THE CoURT
 1 7  lsi Jan Horbaly
Date J an Horbaly
Clerk
ccc J0nathan S. Kagan, Esq.
Sara A. P0ulos, Esq. F¢-|_E[)
El.S. COURT 0F APPEALS FOR
58 THE FEDERAL ClRCU1T
AUG 1 7 2011
.IAN HORBALY
CLEF§f